DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      MAURICE SYMONETTE,
                           Appellant,

                                   v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, as Identure Trustee
        for IMPAC REAL ESTATE ASSET TRUST SERIES,
                KURT MARIN and ERRON REID,
                         Appellees.

                             No. 4D19-3070

                          [October 15, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. 18-007801.

  Maurice Symonette, Miami, pro se.

  Kristie L. Hatcher-Bolin of Gray|Robinson, P.A., Lakeland, and
Rebecca A. Rodriguez of Gray|Robinson, P.A., Fort Lauderdale, for
appellee Deutsche Bank National Trust Company.

PER CURIAM.

  Affirmed.

WARNER, GERBER, and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.